UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-5100



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MICHAEL LAMPKIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00051-FDW-DCK-1)


Submitted:   July 7, 2008                  Decided:   July 17, 2008


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Collin Joseph, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina, Amy E. Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Lampkin pled guilty to conspiracy to possess with

intent to distribute cocaine and marijuana, in violation of 21

U.S.C.A. §§ 841(b)(1)(A), 846 (West 1999 & Supp. 2008), possession

with intent to distribute cocaine, in violation of 21 U.S.C.A.

§ 841(b)(1)(A), possession with intent to distribute marijuana, in

violation of 21 U.S.C.A. § 841(b)(1)(B), and money laundering, in

violation of 18 U.S.C.A. § 1956(h) (West 2000 & Supp. 2008).

Lampkin claims the district court abused its discretion in denying

his motion to withdraw his guilty plea, denying his request for a

reduction to the offense level for acceptance of responsibility,

denying    his    request   for    a   reduction   under   the     safety   valve

provision of the Guidelines, denying his request for a reduction

for being a minor participant and increasing his offense level upon

finding he obstructed justice.           We find no error and affirm.

            We    review    the    district    court’s   refusal    to   allow    a

defendant to withdraw a guilty plea for abuse of discretion, as a

defendant has “no absolute right to withdraw a guilty plea, and the

district court has discretion to decide whether a fair and just

reason exists upon which to grant a withdrawal.”             United States v.

Bowman, 348 F.3d 408, 413 (4th Cir. 2003) (internal quotation marks

omitted).

            Because there is no indication Lampkin’s guilty plea was

anything    but   knowing    and    voluntary    and   because   he   failed     to


                                       - 2 -
sufficiently assert his innocence to the charges, we find no merit

to this claim.

              With respect to the Guidelines adjustments that were

either denied by the district court or granted by the court over

Lampkin’s objection, we find there was no clear error in the

court’s findings.         Because Lampkin impeded the investigation into

the drug conspiracy and because he attempted to withdraw his guilty

plea   at    sentencing,     the   court’s      decision   not   to    give   him    a

reduction for acceptance of responsibility or relief under the

safety      valve   was   not   clear    error.      Likewise,        the   evidence

established Lampkin obstructed justice and was eligible for an

upward adjustment.        The court’s finding that Lampkin was more than

a minimal participant in the conspiracy was not clearly erroneous.

              Accordingly, we affirm the convictions and sentence.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                        - 3 -